DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office Action is responsive to the amendment filed on 06/10/2022.
Status of the Claims
Claims 1, 11 and 17 have been amended. Claims 9, 10 and 20 are cancelled.
Claims 1-8, 11-19 and 21-23 are pending in the application.
Examiner’s Remarks
Applicant initiated interview dated 06/09/2022 resulted in current amendment filed on 06/10/2022. Pursuant to discussion with Assignee’s representative Patricia Murphy, all outstanding issues have been resolved and agreement was reached that claims of the current amendment overcame the cited arts and would be allowed if no other art is found. 
A thoughtful review of the prior cited art, alone or in combinations, does not show the combination features recited in the current amendment.
The now amended combination is further searched, and the prior cited accordingly reviewed, but no prior art is found that, alone or in combinations, discloses the required combinations of featured recited including: 
aggregating the first communication routing and the second communication routing between the first device and the second device based on a first packet data convergence protocol layer of the first device and a second packet data convergence protocol layer of the second device; and managing wireless traffic divided across the sidelink connection and the relay connection based on reusing, for the relay connection, a link measurement procedure and a link management procedure determined for the sidelink connection.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claim 1 independent claim 1 is allowed because a search has been conducted but no prior art alone or in combination show the combination features recited where the aggregating the first communication routing and the second communication routing between the first device and the second device based on a first packet data convergence protocol layer of the first device and a second packet data convergence protocol layer of the second device; and 
managing wireless traffic divided across the sidelink connection and the relay connection based on reusing, for the relay connection, a link measurement procedure and a link management procedure determined for the sidelink connection.
Thus claim 1 is allowed. Independent claim 11 and independent claim 17 have been amended to recite similar limitations thus, are allowed or the same reasons. Therefore claims 1-8, 11-19, and 21-23 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior art Review

While a review of Hu (see Pub. No.: US 2019/0281644 A1) provides a dual connectivity for facilitating the first communication routing and the second communication routing HU does not disclose the aggregation of the first communication routing and the second communication routing between the first device and the second device based on a first packet data convergence protocol layer of the first device and a second packet data convergence protocol layer of the second device.
Pu. No.: US 2018/0324642 A1 to Yu et al. hereinafter Yu discloses scheduling of resources for D2D communication therefore, facilitates communication regarding first user equipment and the second user equipment because there is a base station that to facilitate the scheduling of resources; however, Yu alone or in combination with Kuang (see Pub. No.: 2020/0245226 A1 to Kuang et al.), does not teach the managing wireless traffic divided across the sidelink connection and the relay connection based on reusing, for the relay connection, a link measurement procedure and a link management procedure determined for the sidelink connection.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        6/16/2022


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414